Per Curiam.

It appears from the record that a plat of West Orange Addition subdivides an area of Orange Township into lots, streets and roadways; that the streets and roadways were dedicated to the public use by the original owners of the
addition; that in 1950 such dedication was accepted by the commissioners of Delaware County; that the streets and roadways thereupon became part of the township road system under the statutes as they then existed; and that the original owners have done some grading and have caused crushed stone to be *568placed on the designated roads but they are presently in such a state of disrepair as to render them impassable at times.
Under the provisions of Sections 5571.02 and 5571.12, Revised Code, there is a mandatory duty on the township trustees to keep the roads in question in repair and to drag them. The judgment of the Court of Appeals is affirmed on authority of State, ex rel. Rogers, v. Taylor et al., Trustees, 152 Ohio St., 241, 89 N. E. (2d), 136.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Matthias, Bell and Herbert, JJ., concur.